Title: From George Washington to the United States Senate and House of Representatives, 4 June 1794
From: Washington, George
To: United States Senate and House of Representatives


               
                 
                  United States 4. June 1794
               
               Gentlemen of the Senate, and of the House of Representatives.
               I lay before Congress the copy of a Letter, with it’s enclosure, from the Secretary of State to the minister plenipotentiary of his britannic majesty; it being an answer to a letter from the minister to him, bearing date the 22d ultimo, and already communicated.
               
                  Go: Washington
               
            